Citation Nr: 0125736	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  00-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from August 1950 to August 
1952.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In his substantive appeal, dated in April 2000, the veteran 
indicated in block 8 that he sought a hearing before a member 
of the Board and that he would appear personally at a local 
VA office before a member of the Board.  The RO provided the 
veteran with an opportunity for a hearing before a member of 
the Board in September 2001.  However, the RO mailed notice 
of this hearing to an address for the veteran that was 
effective in 1995, with multiple address changes thereafter, 
rather than the current, last-known address, first shown in 
1999, and reflected on the veteran's substantive appeal and 
in other recent correspondence.  A handwritten notice in the 
claims file reflects that the veteran failed to report for 
the scheduled hearing.  

The record does not indicate that the veteran has withdrawn 
his request for a hearing held before a member of the Board.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  The RO should ensure that it 
sends notice of the hearing to the 
veteran's last-known address.

The appellant need take no action until he is further 
informed.  The purpose of this REMAND is to ensure compliance 
with due process requirements.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




